FILED
                            NOT FOR PUBLICATION                             MAR 29 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



ERICK ERNESTO AMAYA-SANCHEZ,                     No. 10-71813

              Petitioner,                        Agency No. A095-673-048

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                                                       **
                            Submitted March 8, 2010


Before: FARRIS, LEAVY, and BYBEE, Circuit Judges.

       Erick Ernesto Amaya-Sanchez, a native and citizen of El Salvador, petitions

for review of the decision of the Board of Immigration Appeals denying his

applications for asylum and withholding of removal.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Amaya-Sanchez contends that he was persecuted by gangs based on his

political opinion as evidenced by his expressed opposition to gangs and his

resistance to gang recruitment. Substantial evidence supports the BIA’s

determination that Amaya-Sanchez failed to establish that any harm he suffered, or

fears, from gangs is on account of a protected ground. See INS v. Elias-Zacarias,

502 U.S. 478, 482-84 (1992) (forced recruitment by persecutors seeking to fill their

ranks is not necessarily persecution on account of political opinion); Barrios v.

Holder, 581 F.3d 849, 855-56 (9th Cir. 2009) (petitioner who resisted gang

recruitment did not establish persecution on account of social group or political

opinion); Santos-Lemus v. Mukasey, 542 F.3d 738, 747 (9th Cir. 2008).

      PETITION FOR REVIEW DENIED.




                                          2                                    10-71813